UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Discovery Fund September 30, 2009 (Unaudited) Common Stocks97.7% Shares Value ($) Consumer Discretionary11.5% Callaway Golf 95,770 728,810 Carter's 46,820 a 1,250,094 Cato, Cl. A 70,490 b 1,430,242 Chipotle Mexican Grill, Cl. B 8,076 a 672,085 Citi Trends 42,080 a,b 1,198,018 Columbia Sportswear 16,250 b 668,850 Gentex 47,000 b 665,050 Hibbett Sports 37,420 a,b 682,167 Inter Parfums 53,830 b 657,264 Interface, Cl. A 86,380 716,954 Lions Gate Entertainment 192,460 a,b 1,185,554 Lumber Liquidators 17,940 a,b 389,119 Movado Group 43,810 b 636,559 OfficeMax 59,570 a 749,391 Papa John's International 39,220 a 963,635 PEP Boys-Manny Moe & Jack 69,720 681,164 Pool 37,370 b 830,361 Wolverine World Wide 24,830 b 616,777 Consumer Staples3.6% Alberto-Culver 44,620 1,235,082 Casey's General Stores 20,630 647,369 Central Garden & Pet 45,460 a,b 534,155 Hain Celestial Group 32,400 a,b 621,108 Jarden 30,370 852,486 Peet's Coffee & Tea 18,150 a,b 512,375 Seneca Foods, Cl. A 9,290 a 254,546 Energy4.9% Arena Resources 36,950 a 1,311,725 Comstock Resources 33,500 a 1,342,680 Dril-Quip 25,160 a 1,248,942 Key Energy Services 90,670 a 788,829 Oil States International 24,610 a,b 864,549 Pioneer Drilling 29,720 a 218,145 Plains Exploration & Production 20,470 a 566,200 Exchange Traded Funds.8% iShares Russell 2000 Growth Index Fund 15,740 Financial8.6% Altisource Portfolio Solutions 46,550 a 672,182 Arch Capital Group 18,100 a 1,222,474 Duff & Phelps, Cl. A 19,430 372,279 Hatteras Financial 40,780 b 1,222,584 Knight Capital Group, Cl. A 76,240 a 1,658,220 RLI 8,770 b 462,881 Starwood Property Trust 62,300 1,261,575 Tower Group 50,280 1,226,329 Validus Holdings 52,980 1,366,884 Westamerica Bancorporation 31,310 b 1,628,120 Health Care26.2% Affymetrix 94,460 a 829,359 Alexion Pharmaceuticals 21,200 a,b 944,248 Allscripts-Misys Healthcare Solutions 80,220 a,b 1,626,059 Alnylam Pharmaceuticals 26,828 a,b 608,459 Analogic 15,360 b 568,627 AngioDynamics 49,280 a,b 679,078 ArQule 72,050 a 327,107 Bio-Rad Laboratories, Cl. A 9,160 a 841,621 Cardiome Pharma 111,940 a 484,700 Catalyst Health Solutions 31,990 a 932,508 Centene 34,540 a 654,188 Chemed 21,220 b 931,346 Coherent 45,790 a,b 1,067,823 Cyberonics 33,280 a 530,483 Cytokinetics 80,240 a 424,470 Eclipsys 46,410 a,b 895,713 Emergency Medical Services, Cl. A 23,676 a 1,100,934 Emergent Biosolutions 33,980 a 600,087 ev3 51,940 a 639,381 Exelixis 118,480 a 755,902 Haemonetics 14,880 a 835,066 Human Genome Sciences 64,910 a,b 1,221,606 MAP Pharmaceuticals 36,780 a,b 384,719 MEDNAX 17,220 a 945,722 Natus Medical 68,990 a 1,064,516 Nektar Therapeutics 65,270 a 635,730 NuVasive 28,740 a,b 1,200,182 OncoGenex Pharmaceutical 18,070 a,b 650,520 Owens & Minor 15,520 702,280 PerkinElmer 50,880 a 978,931 PharMerica 28,190 a,b 523,488 Phase Forward 43,970 a 617,339 PSS World Medical 29,570 a,b 645,513 Quality Systems 10,460 b 644,022 Resmed 22,020 a 995,304 Salix Pharmaceuticals 28,310 a 601,871 SonoSite 43,410 a 1,148,629 SXC Health Solutions 26,080 a 1,220,283 Thermo Fisher Scientific 21,820 a 952,879 Thoratec 16,540 a,b 500,666 United Therapeutics 12,740 a,b 624,133 Volcano 63,511 a 1,068,255 Industrial11.4% Administaff 62,380 b 1,638,723 Applied Industrial Technologies 30,920 654,267 Barnes Group 62,700 b 1,071,543 Columbus McKinnon 41,280 a 625,392 Cornell 49,530 a,b 1,111,453 EnerSys 56,270 a 1,244,692 EnPro Industries 41,280 a,b 943,661 Exponent 18,240 a 513,821 GrafTech International 50,020 a 735,294 Great Lakes Dredge and Dock 55,740 389,065 Haynes International 14,170 a 450,889 Heidrick & Struggles International 29,110 b 677,099 Hub Group, Cl. A 26,380 a 602,783 ICF International 43,510 a 1,319,223 Mueller Industries 52,220 1,246,491 Old Dominion Freight Line 4,790 a,b 145,760 Quanex Building Products 89,770 1,289,097 Information Technology26.6% 3PAR 87,450 a,b 964,573 Acxiom 133,140 a 1,259,504 ADTRAN 27,270 b 669,479 Advanced Energy Industries 86,740 a 1,235,178 AsiaInfo Holdings 30,970 a 618,471 Atheros Communications 19,010 a,b 504,335 ATMI 53,350 a 968,303 CACI International, Cl. A 19,550 a 924,129 Celestica 70,490 a 668,245 Cogent 45,290 a 457,429 CyberSource 93,190 a,b 1,553,477 F5 Networks 17,010 a 674,106 FEI 28,060 a 691,679 Intermec 17,780 a 250,698 International Rectifier 50,510 a,b 984,440 Internet Capital Group 44,320 a 370,515 j2 Global Communications 33,600 a,b 773,136 Jabil Circuit 76,450 1,025,195 JDA Software Group 31,750 a 696,595 Lawson Software 99,470 a 620,693 Mellanox Technologies 41,440 a 679,202 Mentor Graphics 143,430 a 1,335,333 Metavante Technologies 19,019 a 655,775 NCI, Cl. A 12,780 a 366,275 NETGEAR 34,340 a,b 630,139 NetScout Systems 62,760 a,b 847,888 Novatel Wireless 49,610 a,b 563,570 Novellus Systems 30,940 a 649,121 Pericom Semiconductor 2,620 a 25,702 PMC-Sierra 170,350 a 1,628,546 Polycom 74,080 a,b 1,981,640 Quest Software 107,380 a 1,809,353 SkillSoft, ADR 159,480 a 1,531,008 SuccessFactors 48,600 a,b 683,802 Take-Two Interactive Software 101,140 a,b 1,133,779 Ultratech 33,980 a 449,555 Verigy 100,190 a,b 1,164,208 Vishay Intertechnology 149,920 a 1,184,368 Volterra Semiconductor 50,420 a 926,215 Materials3.2% Aurizon Mines 112,773 a 491,690 Crane 25,380 655,058 H.B. Fuller 48,100 1,005,290 Horsehead Holding 51,430 a 602,760 Penn Virginia 57,960 1,327,864 Telecommunications.9% Above Net 8,710 a,b 424,700 TeleCommunication Systems, Cl. A 83,390 a 697,140 Total Common Stocks (cost $113,226,014) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,652,000) 3,652,000 c Investment of Cash Collateral for Securities Loaned16.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,149,185) 21,149,185 c Total Investments (cost $138,027,199) 117.0% Liabilities, Less Cash and Receivables (17.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $20,491,235 and the total market value of the collateral held by the fund is $21,149,185. c Investment in affiliated money market mutual fund. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 120,642,860 - - Equity Securities - Foreign+ 3,794,114 - - Mutual Funds/Exchange Traded 25,830,896 - - Funds Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the fund s assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Company s Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Growth Fund September 30, 2009 (Unaudited) Common Stocks100.1% Shares Value ($) Consumer Discretionary12.0% Abercrombie & Fitch, Cl. A 57,720 a Autoliv 77,190 Carnival 72,904 Gap Home Depot Interpublic Group of Cos. 327,450 a,b Kohl's 59,720 a,b Limited Brands Newell Rubbermaid Nordstrom 100,030 a Staples 172,170 a Target Time Warner 84,176 Consumer Staples13.4% Cadbury, ADR 36,970 Coca-Cola Enterprises Colgate-Palmolive 85,047 Dean Foods 117,840 b Estee Lauder, Cl. A 71,290 Kroger PepsiCo Philip Morris International Whole Foods Market 94,260 a,b Energy5.0% Cameron International 46,710 a,b Consol Energy 40,100 Halliburton 68,840 Noble Energy 24,660 Occidental Petroleum 41,700 Southwestern Energy 70,510 b Transocean 18,220 b XTO Energy 36,240 Financial4.2% Ameriprise Financial 56,450 BlackRock 8,070 a Goldman Sachs Group 17,350 Principal Financial Group 63,730 Prudential Financial 34,340 State Street 63,070 Health Care18.2% Aetna 52,660 Alexion Pharmaceuticals 46,810 b Amgen 94,250 b Baxter International 65,160 Celgene 56,310 a,b Covidien 58,307 DaVita 37,370 b Gilead Sciences 96,086 b Hospira 38,450 b Johnson & Johnson Life Technologies 45,916 b Medco Health Solutions 58,770 b MEDNAX 40,380 b Merck & Co. 122,500 a Pfizer Shire, ADR 31,230 St. Jude Medical 64,150 b Universal Health Services, Cl. B 34,170 Vertex Pharmaceuticals 55,240 a,b Zimmer Holdings 34,430 b Industrial9.8% Caterpillar 77,220 a Cummins 54,350 Danaher 27,460 a Dover 78,161 Fluor 59,670 JetBlue Airways 331,620 a,b Norfolk Southern 61,360 Parker Hannifin 61,210 Raytheon 52,830 Tyco International 96,610 Union Pacific 64,035 Information Technology33.3% Activision Blizzard 235,420 b Apple 72,874 b Autodesk 72,960 b BMC Software 83,430 b Broadcom, Cl. A 150,126 b Cisco Systems 555,290 b Dell 303,460 b EMC 183,850 b Google, Cl. A 18,876 b Hewlett-Packard 178,480 a Informatica 115,420 a,b Juniper Networks 152,704 a,b Microsoft 592,770 Oracle 320,020 Sybase 83,380 b Teradata 89,390 b Visa, Cl. A 50,592 VMware, Cl. A 62,020 a,b Western Union 181,580 Materials3.8% Albemarle 66,660 Alcoa 134,680 Celanese, Ser. A 120,990 E.I. du Pont de Nemours & Co. 66,750 Freeport-McMoRan Copper & Gold 42,530 Utilities.4% FPL Group 24,970 Total Common Stocks (cost $279,471,852) Investment of Cash Collateral for Securities Loaned9.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $29,670,845) 29,670,845 c Total Investments (cost $309,142,697) 109.2% Liabilities, Less Cash and Receivables (9.2%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $28,941,956 and the total market value of the collateral held by the fund is $29,670,845. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $309,142,697. Net unrealized appreciation on investments was $46,339,374 of which $49,469,638 related to appreciated investment securities and $3,130,264 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Significant Level 1 - Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sales price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the fund s assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Company s Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Company s Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the fund s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund September 30, 2009 (Unaudited) Common Stocks96.2% Shares Value ($) Consumer Discretionary24.1% Advance Auto Parts 58,000 a 2,278,240 Aeropostale 71,000 a,b 3,086,370 Bed Bath & Beyond 65,000 a,b 2,440,100 Chipotle Mexican Grill, Cl. A 27,680 a,b 2,686,344 DeVry 45,000 2,489,400 Family Dollar Stores 77,000 a 2,032,800 GameStop, Cl. A 92,000 a,b 2,435,240 Kohl's 57,000 b 3,251,850 NetFlix 65,000 a,b 3,001,050 Priceline.com 30,000 a,b 4,974,600 TJX Cos. 25,000 928,750 Consumer Staples1.8% Hansen Natural 58,500 b Energy10.0% Cameron International 57,000 a,b 2,155,740 Consol Energy 80,000 3,608,800 Noble 87,000 3,302,520 Southwestern Energy 75,000 b 3,201,000 Financial1.1% Hudson City Bancorp 100,000 Health Care14.6% Alexion Pharmaceuticals 64,500 b 2,872,830 AmerisourceBergen 134,000 2,998,920 Cephalon 15,000 a,b 873,600 Illumina 66,000 a,b 2,805,000 Mead Johnson Nutrition, Cl. A 71,000 a 3,202,810 St. Jude Medical 65,500 b 2,555,155 Varian Medical Systems 62,700 a,b 2,641,551 Industrials18.2% Alliant Techsystems 28,000 a,b 2,179,800 C.H. Robinson Worldwide 56,000 a 3,234,000 Cummins 43,000 1,926,830 Diamond Offshore Drilling 32,000 a 3,056,640 First Solar 12,300 a,b 1,880,178 Flowserve 50,000 4,927,000 Jacobs Engineering Group 33,000 a,b 1,516,350 Joy Global 30,000 a 1,468,200 Stericycle 45,000 b 2,180,250 Information Technology24.3% Akamai Technologies 191,000 a,b 3,758,880 Baidu, ADR 8,500 a,b 3,323,925 BMC Software 110,000 b 4,128,300 Broadcom, Cl. A 50,000 b 1,534,500 Cognizant Technology Solutions, Cl. A 40,000 b 1,546,400 Dolby Laboratories, Cl. A 100,000 a,b 3,819,000 FactSet Research Systems 38,000 2,517,120 Juniper Networks 68,000 b 1,837,360 MasterCard, Cl. A 11,000 a 2,223,650 McAfee 56,000 b 2,452,240 Shanda Interactive Entertainment, ADR 52,000 a,b 2,662,400 Telecommunication Services2.1% American Tower, Cl. A 62,000 a,b 2,256,800 Metropcs Communications 40,000 b 374,400 Total Common Stocks (cost $106,296,676) Other Investment4.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,078,000) 5,078,000 c Investment of Cash Collateral for Securities Loaned32.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $39,373,660) 39,373,660 c Total Investments (cost $150,748,336) 132.4% Liabilities, Less Cash and Receivables (32.4%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $38,518,188 and the total market value of the collateral held by the fund is $39,373,660. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $150,748,336. Net unrealized appreciatio on investments was $11,794,507 of which $19,360,430 related to appreciated investment securities and $7,565,923 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the fund s assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Company s Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Company s Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Founders, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the fund s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Passport Fund September 30, 2009 (Unaudited) Common Stocks97.6% Shares Value ($) Australia4.5% Australian Worldwide Exploration Centennial Coal Computershare Crane Group Downer FKP Property Group JB Hi-Fi Metcash Sino Gold Mining 30,030 a Austria1.4% bwin Interactive Entertainment 7,220 a Conwert Immobilien Invest 16,530 a Belgium1.1% Bekaert Cofinimmo Canada7.5% Altagas Income Trust Biovail Emera First Quantum Minerals Home Capital Group HudBay Minerals 17,230 a IAMGOLD Laurentian Bank of Canada Pacific Rubiales Energy 11,610 a Quadra Mining 28,040 a Red Back Mining 32,880 a Rona 11,040 a Silver Standard Resources 7,180 a Sino-Forest 16,620 a Transcontinental, Cl. A China.5% Weichai Power, Cl. H Finland2.6% Huhtamaki Konecranes Oriola-KD, Cl. B Outotec Sponda 43,900 a France9.2% Air France 12,670 a Atos Origin 6,270 a Cap Gemini CNP Assurances Faiveley Fonciere des Regions Gecina Havas Ipsen Neopost Nexity Publicis Groupe Safran SCOR Technip Germany6.2% Deutsche Lufthansa GEA Group Hannover Rueckversicherung 3,520 a Infineon Technologies 28,254 a Kloeckner & Co. 8,442 a Lanxess MTU Aero Engines Holding Rheinmetall Rhoen Klinikum Salzgitter Greece1.0% Hellenic Exchanges Public Power 10,930 a Hong Kong2.1% Chaoda Modern Agriculture Holdings China Agri-Industries Holdings Comba Telecom Systems Holdings Neo-China Land Group Holdings 493,500 a,b Peace Mark Holdings 586,000 a,b 0 Tianneng Power International Xtep International Holdings Ireland.9% DCC Italy5.3% ACEA Banca Popolare di Milano Scarl Benetton Group Buzzi Unicem DiaSorin Fondiaria-Sai Indesit 34,110 a Maire Tecnimont Recordati Japan18.9% Alps Electric 29,800 a Chiba Bank Circle K Sunkus COMSYS Holdings Daifuku Daito Trust Construction Disco F.C.C. Fukuoka Financial Group Funai Electric Goldcrest H.I.S. Hino Motors Japan Aviation Electronics Industry Japan Excellent 18 K's Holdings Kaneka Kansai Paint Keihin Kuroda Electric Kyorin Lintec Matsui Securities Matsumotokiyoshi Holdings Noritz NTN Pacific Metals Pigeon Point Seino Holdings Shimachu Shinko Electric Industries Sohgo Security Services Star Micronics Sumitomo Bakelite Tokai Rika Tokyo Ohka Kogyo Tokyu REIT 20 Top REIT 29 Toshiba Machine Towa Pharmaceutical Yamaguchi Financial Group Luxembourg.5% Gagfah Netherlands2.6% CSM Gemalto 4,195 a Imtech Koninklijke Vopak 3,260 a Mediq Norway1.8% Atea Petroleum Geo-Services 32,200 a TGS Nopec Geophysical 13,200 a Singapore.4% Suntec Real Estate Investment Trust South Korea4.7% Daegu Bank Daishin Securities Honam Petrochemical Kiwoom Securities Korea Plant Service & Engineering LG Dacom Nexen Tire PARTRON People & Telecommunication Youngone 27,990 a Youngone Holdings Spain3.8% Almirall Bankinter Corporacion Financiera Alba Enagas Prosegur Cia de Seguridad Viscofan Sweden.5% Fabege Switzerland5.6% Actelion 3,190 a Adecco Banque Cantonale Vaudoise Kuoni Reisen Holding Panalpina Welttransport Holding Petroplus Holdings 7,750 a Schindler Holding Swiss Life Holding 3,230 a Temenos Group 13,120 a United Kingdom16.5% 3i Group Afren 231,930 a AMEC ASOS 37,080 a Autonomy 11,210 a Balfour Beatty Beazley Berkeley Group Holdings 14,900 a Big Yellow Group 18,660 a Catlin Group Charter International Chemring Group Close Brothers Group Cookson Group 37,586 a Croda International Dana Petroleum 5,942 a Davis Service Group Domino's Pizza UK & IRL Game Group GKN 124,944 a Halfords Group Henderson Group IG Group Holdings IMI Interserve Spectris Spirent Communications Thomas Cook Group Tomkins Tui Travel Tullet Prebon Total Investments (cost $34,250,451) 97.6% Cash and Receivables (Net) 2.4% Net Assets 100.0% a Non-income producing security. b Illiquid securities, fair valued by management. At the period end, the value of these securities amounted to $47,759 or 0.1% of net assets. The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $34,250,451. Net unrealized appreciation on investments was $5,291,670 of which $7,530,551 related to appreciated investment securities and $2,238,881 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES September 30, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2009 ($) Financial Futures Long DJ Euro Stoxx 50 11 December 2009 Topix 2 December 2009 Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign (Depreciation) Exchange Contracts Currency Amount Proceeds ($) Value ($) at 9/30/2009 ($) Sells: Canadian Dollar, Expiring 10/1/2009 Japanese Yen, Expiring 10/1/2009 Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, pre credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of inv The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 39,494,362 - 47,759 Other Financial Instruments++ 3,869 - - Liabilities ($) Other Financial Instruments++ (6,400) (970) - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities Foreign ($) Balance as of 12/31/2008 66,861 Realized gain (loss) - Change in unrealized appreciation (13,922) (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 (5,180) Balance as of 9/30/2009 47,759 epayment spee estments). STATEMENT OF INVESTMENTS Dreyfus Global Growth Fund September 30, 2009 (Unaudited) Common Stocks98.7% Shares Value ($) Australia3.3% AGL Energy BHP Billiton Centennial Coal Computershare Westfield Group Woodside Petroleum Belgium.4% Anheuser-Busch InBev Canada4.8% Barrick Gold Canadian National Railway Canadian Natural Resources EnCana First Quantum Minerals HudBay Minerals 16,590 a IAMGOLD Red Back Mining 11,820 a Research In Motion 3,410 a TransCanada Finland.8% Fortum Metso France4.0% Atos Origin 1,620 a AXA BNP Paribas BNP Paribas (Rights) 1,364 a Credit Agricole GDF Suez Sanofi-Aventis Technip Total Vallourec Germany3.6% BASF Bayer GEA Group HeidelbergCement HeidelbergCement (Rights) 1,590 a Rheinmetall RWE Salzgitter Siemens Hong Kong1.2% China Agri-Industries Holdings Hutchison Whampoa New World Development Italy.2% Terna Rete Elettrica Nazionale Japan8.0% Amada Central Japan Railway 21 Daito Trust Construction Fast Retailing Fujitsu Honda Motor JSR KDDI 12 Lawson Matsui Securities Mitsubishi UFJ Financial Group Murata Manufacturing Sankyo Shimano Shinko Electric Industries Softbank Tokyo Gas Toyoda Gosei Toyota Tsusho Yamato Holdings Netherlands1.9% Fugro Imtech Koninklijke DSM Koninklijke Vopak 2,440 a TNT Norway.4% Petroleum Geo-Services 14,200 a Singapore1.0% SembCorp Marine Wilmar International Spain3.4% Banco Santander Iberdrola Inditex Telefonica Sweden1.4% Alfa Laval Autoliv Electrolux, Ser. B 9,510 a Switzerland4.5% Credit Suisse Group Nestle Petroplus Holdings 3,770 a Roche Holding United Kingdom10.5% 3i Group ASOS 14,500 a Barclays 17,410 a BG Group British American Tobacco BT Group Cadbury, ADR Compass Group Domino's Pizza UK & IRL Eurasian Natural Resources GlaxoSmithKline HSBC Holdings IMI Imperial Tobacco Group Kazakhmys Kingfisher Legal & General Group Shire Shire, ADR Tesco Thomas Cook Group WPP United States49.3% Abercrombie & Fitch, Cl. A 2,850 Activision Blizzard 11,590 a Aetna 2,600 Albemarle 3,350 Alcoa 6,650 Alexion Pharmaceuticals 2,310 a Ameriprise Financial 2,800 Amgen 4,730 a Apple 3,695 a Autodesk 3,650 a Baxter International 3,220 BlackRock BMC Software 4,150 a Broadcom, Cl. A 7,644 a Cameron International 2,460 a Carnival 3,585 Caterpillar 3,800 Celanese, Ser. A 6,040 Celgene 2,790 a Cisco Systems 27,830 a Coca-Cola Enterprises 8,390 Colgate-Palmolive 4,270 Consol Energy 2,010 Covidien 2,880 Cummins 2,680 Danaher 1,370 DaVita 1,880 a Dean Foods 5,780 a Dell 14,960 a Dover 4,066 E.I. du Pont de Nemours & Co. 3,280 EMC 9,273 a Estee Lauder, Cl. A 3,600 Fluor 2,940 FPL Group 1,270 Freeport-McMoRan Copper & Gold 2,140 Gap 8,470 Gilead Sciences 4,725 a Goldman Sachs Group Google, Cl. A 952 a Halliburton 3,420 Hewlett-Packard 8,850 Home Depot 5,085 Hospira 1,900 a Informatica 5,790 a Interpublic Group of Cos. 16,110 a JetBlue Airways 16,310 a Johnson & Johnson 6,570 Juniper Networks 7,640 a Kohl's 2,950 a Kroger 7,010 Life Technologies 2,270 a Limited Brands 7,250 Medco Health Solutions 2,910 a MEDNAX 2,030 a Merck & Co. 6,060 Microsoft Newell Rubbermaid Noble Energy 1,230 Nordstrom 4,990 Norfolk Southern 3,020 Occidental Petroleum 2,070 Oracle Parker Hannifin 3,010 PepsiCo 9,690 Pfizer 7,652 Philip Morris International Principal Financial Group 3,180 Prudential Financial 1,690 Raytheon 2,600 Southwestern Energy 3,510 a St. Jude Medical 3,220 a Staples 8,540 State Street 3,140 Sybase 4,150 a Target 5,200 Teradata 4,410 a Time Warner 4,293 Transocean 910 a Tyco International 4,750 Union Pacific 3,146 Universal Health Services, Cl. B 1,700 Vertex Pharmaceuticals 2,770 a Visa, Cl. A 2,546 VMware, Cl. A 3,060 a Western Union 9,110 Whole Foods Market 4,800 a XTO Energy 1,800 Zimmer Holdings 1,700 a Total Investments (cost $28,450,599) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $28,450,599. Net unrealized appreciation on investments was $3,520,321 of which $4,172,596 related to appreciated investment securities and $652,275 related to depreciated investment securities. At September 30, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 9/30/2009 ($) Purchases: British Pound, expiring 10/1/2009 3 Sales: Proceeds ($) Swiss Franc, expiring 10/1/2009 Japanese Yen, expiring 10/1/2009 Gross Unrealized Appreciation 3 Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Other Financial Instruments++ - 3 - 3 Liabilities ($) Other Financial Instruments++ - - ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. s, The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the fund s assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Company s Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Company s Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.
